Citation Nr: 0819559	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  02-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic lung disease, 
to include asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
August 1978 to May 1992.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which, in pertinent part, denied the 
veteran's claim for service connection for a chronic lung 
disease, including asthma, to include as due to claimed in-
service exposure to asbestos.  

The veteran also appealed the RO's denial of his claims for 
service connection for diabetes mellitus and hypertension.  
In a November 2004 decision, the Board denied service 
connection for diabetes and remanded the other two claims for 
further development.  The November 2004 denial is a final 
Board decision, and there is no indication that an appeal has 
been filed with the U.S. Court of Appeals for Veterans Claims 
(Court), nor has the veteran filed a claim to reopen.  
Subsequent to the November 2004 remand, the RO granted the 
veteran's claim for service connection for hypertension in a 
March 2008 rating decision.  As the veteran did not appeal 
the rating or effective date assigned, this latter issue is 
not in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997). 

The only issue currently on appeal is entitlement to service 
connection for asthma.  However, the Board finds that the 
record raises a claim for entitlement to service connection 
for coronary artery disease, to include as secondary to 
hypertension.  This matter is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in essence, that his asthma began 
during or as the result of service.  He specifically 
attributes his lung disease to exposure to asbestos while on 
active duty in the United States Navy.  

This claim has been before the Board on a previous occasion, 
and a remand order directed that a comprehensive VA 
examination be afforded that addressed the question of 
whether the veteran had a lung disease linked to service.  
Two medical opinions were obtained addressing the etiology of 
the claimed respiratory condition.  In these opinions, dated 
in April 2005 and February 2008, the veteran was diagnosed 
with mild asthma that was believed to allergic in origin; it 
was specifically concluded that asbestosis or asbestos 
exposure were not the cause of his asthma.  However, neither 
clinician addressed the question of whether the veteran's 
asthma was linked to any other incident of service or finding 
recorded in the service medical records.  As explained below, 
while the original remand order is not of record and the 
service medical records are not in the claims file, there is 
a copy of the instructions, dated in November 2004, which 
mentioned in-service episodes of asthma.  In that remand, the 
Board noted that the veteran gave a history of asthma in 
September 1990, was placed on an inhaler in October 1990, and 
had an apparent asthma attack in March 1991.  Additionally, 
in a dental questionnaire and during his separation 
examination, the veteran gave of a history of asthma.  The 
clinicians who most recently examined the veteran indicated 
that the claims file was reviewed; but it is not clear if the 
clinicians reviewed all of the service medical records.  The 
opinions are also flawed, in that while they do rule out in-
service exposure to asbestos as a cause of the veteran's 
asthma, they do not address whether a current diagnosis is 
linked to any other incident of or finding recorded during 
service.  See references to in-service asthma noted above.  
Under such circumstances, an addendum to the February 2008 VA 
examination addressing this latter matter is warranted.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

As intimated above, after reviewing the file, the Board notes 
that all of the information that was present at the time of 
the previous Board's November 2004 remand is in the claims 
files.  Specifically, the original copy of the remand order 
and the veteran's service medical records are not in neither 
of the two claims files at the Board.  The veteran had over a 
decade of naval service, and it is apparent in reviewing a 
copy of the Board's earlier remand of this appeal there were 
substantial service medical records on file at that time.  As 
the most recent examinations do not include opinions that 
address all of the service connection questions at hand 
(i.e., whether the veteran's current asthma is linked to in-
service treatment for same), and a remand for an addendum to 
the most recent examination must be obtained, a thorough 
search must be conducted to secure the missing service 
medical records.  38 C.F.R. § 3.159(c)(2) (2007).  

If, after exhaustive search, the RO cannot locate the missing 
medical records, judicial notice should be taken of the facts 
as discussed in the Board's November 2004 remand, and the 
clinician who provides the requested addendum to the February 
2008 VA examination should consider these in-service findings 
in answering the questions posed below.  VA has a heightened 
duty in cases where the service medical records are missing 
to develop alternative sources of medical evidence to help 
the veteran in the substantiation of his claim.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Conduct a search for the veteran's 
service medical records within VA and 
other federal agencies.  Specifically, 
determine from NPRC/Department of the Navy 
if the veteran's records are in their 
custody, or alternatively, if they are 
located in the VA system.  If, after a 
thorough search, the records cannot be 
located, annotate the record to reflect 
this.  If the service medical records 
cannot be located, the RO is directed to 
take judicial notice of the facts as 
established in the November 2004 Board 
remand, and such notice must be reflected 
in its instructions to Dr. T. Herbert (the 
physician who conducted the most recent 
February 2008 VA examination).  

3.  Send the veteran's claims file to Dr. 
T. Herbert of the Frank M. Tejada VA 
Outpatient Clinic in San Antonio, Texas 
(if available; otherwise, a similarly 
qualified physician) for an addendum 
opinion addressing the question the 
nature, approximate onset date and/or 
etiology of the veteran's asthma.  
Following a review of the relevant 
evidence in the claims file, to include 
the service medical records or, if 
necessary, the judicially noticed in-
service references to asthma listed in the 
Board's November 2004 remand, the examiner 
is asked to provide an opinion on the 
following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any respiratory disease that is 
currently present, to include 
asthma, began during service or is 
causally linked to any incident of 
or finding recorded during service, 
to include the references to asthma 
(including treatment) during the 
early 1990s.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

4.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the veteran's claim.  If the 
benefit sought on appeal is denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F.  WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



